Filed 8/10/21 P. v. Lira CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




 THE PEOPLE,                                                                                   C093219

                    Plaintiff and Respondent,                                    (Super. Ct. No. CRF201728)

           v.

 ANTHONY JOSEPH LIRA,

                    Defendant and Appellant.




         Appointed counsel for defendant Anthony Joseph Lira filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we conclude the court failed to impose mandatory
assessments for one of defendant’s convictions; we shall modify the judgment to impose
the assessments. We find no arguable errors that would result in a disposition more
favorable to defendant and affirm the judgment as modified.



                                                             1
                              FACTS AND PROCEEDINGS
        An August 2020 complaint charged defendant with driving or taking a 2012
Nissan Altima on August 18, 2020 (Veh. Code, § 10851, subd. (a), count I), being a felon
in possession of a firearm (Pen. Code, § 29800, subd. (a)(1), count II),1 obliterating the
identification of a firearm (§ 23900, count III), having a concealed firearm in a vehicle
(§ 25400, subd. (a)(1), count IV), and unlawful possession of ammunition (§ 30305,
subd. (a)(1), count V).
        The following month defendant moved to suppress evidence obtained as the result
of a warrantless search of the car he was driving (§ 1538.5). On October 9, 2020, before
the motion to suppress was heard, defendant agreed to plead no contest to counts I and II
in exchange for a stipulated sentence of two years eight months in state prison and
dismissal of the remaining charges. Based on Yuba County Sheriff’s Office report No.
20-3263, the parties stipulated to the following factual basis for the plea: On August 18,
2020, deputies observed defendant driving a vehicle that had been reported as stolen near
the Hard Rock Casino. He did not have the owner’s permission to drive the vehicle.
When deputies searched the vehicle, they found two firearms in defendant’s possession.
Defendant had previously been convicted of a felony violation of section 496,
subdivision (a) in August 2001.
        In November 2020, defendant was sentenced to two years eight months in state
prison, which included the midterm of two years for count I and a consecutive eight
months (one-third the midterm) for count II. The trial court imposed a $300 restitution
fine (§ 1202.4), and an identical $300 parole revocation restitution fine, which was
suspended unless parole was revoked (§ 1202.45). The court imposed a $40 court
operations assessment (§ 1465.8) and a $30 court facilities assessment (Gov. Code,




1   Further undesignated statutory references are to the Penal Code.

                                              2
§ 70373). Defendant was awarded 84 days of actual credit and 84 days of conduct credit
for a total of 168 days of custody credit. Defendant timely appealed without a certificate
of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       After examining the entire record, we find that the trial court erred in imposing the
mandatory court operations and court facilities assessments. The court failed to impose a
$40 court operations assessment under section 1465.8 and a $30 court facilities
assessment under Government Code section 70373 for each of defendant’s convictions.
The record shows the court imposed the above assessments only once although defendant
pleaded no contest to two offenses.
       Section 1465.8, subdivision (a)(1) provides: “To assist in funding court
operations, an assessment of forty dollars ($40) shall be imposed on every conviction for
a criminal offense, including a traffic offense, except [for certain] parking offenses . . . .”
(§ 1465.8, subd. (a)(1), italics added.) Similarly, Government Code section 70373
provides: “To ensure and maintain adequate funding for court facilities, an assessment
shall be imposed on every conviction for a criminal offense, including a traffic offense,
except [certain] parking offenses . . . . The assessment shall be imposed in the amount of
thirty dollars ($30) for each misdemeanor or felony and in the amount of thirty-five
dollars ($35) for each infraction.” (Gov. Code, § 70373, subd. (a)(1), italics added.)
Because defendant was convicted of two criminal offenses, the trial court should have
imposed an $80 court operations assessment under section 1465.8 and a $60 court

                                               3
facilities assessment under Government Code section 70373. We shall modify the
judgment to impose the mandatory assessments.
      We find no other arguable error that would result in a disposition more favorable
to defendant.
                                    DISPOSITION
      Defendant’s convictions are affirmed. The judgment is modified to include a
mandatory $80 court operations assessment under section 1465.8 and $60 court facilities
assessment under Government Code section 70373. As so modified, the judgment is
affirmed. The trial court is directed to prepare an amended abstract of judgment that
correctly reflects the judgment as modified and to forward a copy to the Department of
Corrections and Rehabilitation.



                                                    /s/
                                                RAYE, P. J.



We concur:



    /s/
ROBIE, J.



    /s/
RENNER, J.




                                            4